Citation Nr: 0210820	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-39 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a spastic colon, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a right 
preauricular cyst during the period prior to September 11, 
1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right preauricular cyst, for the period beginning September 
11, 1997.

5.  Entitlement to a compensable rating for removal of the 
left great toenail during the period prior to June 12, 1997.

6.  Entitlement to an evaluation in excess of 10 percent for 
removal of the left great toenail, for the period beginning 
June 12, 1997.


WITNESSES AT HEARINGS ON APPEAL

The veteran, and his spouse, sister and aunt


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1972 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma.  In September 1997, the 
veteran testified before the undersigned sitting in Muskogee, 
Oklahoma.  A transcript of the hearing is associated with the 
claims file.

In its April 1996 rating decision, the RO denied entitlement 
to compensable ratings for hearing loss, a right preauricular 
cyst and removal of the left toenail, and denied entitlement 
to an evaluation in excess of 10 percent for a spastic colon.  
Since that rating decision the RO has granted a 10 percent 
rating for a right preauricular cyst, effective 
September 11, 1997.  The RO also granted a 10 percent rating 
for removal of the left toenail.  In its August 1999 rating 
decision, the RO cited that increase as effective September 
11, 1997.  However, in the supplemental statement of the case 
issued in November 2001, the RO assigned an effective date of 
June 12, 1997, for the 10 percent rating assignment for 
removal of the left great toenail.  The veteran has indicated 
his intent to continue to pursue increased ratings for a 
right preauricular cyst and removal of the left toenail.  
Furthermore, the partial grants did not resolve the veteran's 
disagreement with the noncompensable ratings assigned for 
those disabilities during the periods prior to June 12, 1997, 
and September 11, 1997, respectively.  

The issues of entitlement to service connection for a seizure 
disorder secondary to a head injury and entitlement to 
service connection for sleep apnea secondary to a head injury 
are addressed in a separate decision by another member of the 
Board.

Also, in its April 1998 decision, the Board referred the 
matter of entitlement to service connection for a back 
disability to the RO.  It does not appear that any 
adjudicative action has been taken with respect to such claim 
and thus it is again referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's hearing loss disability is manifested by no 
more than a Level IV impairment in the right ear and a Level 
II impairment in the left ear.

3.  Spastic colon is manifested by chronic diarrhea and 
constant abdominal distress resulting in severe disability.

4.  Prior to September 11, 1997, a right preauricular cyst 
was not shown to have been symptomatic.

5.  Beginning September 11, 1997, a right preauricular cyst 
is shown to result in intermittent exfoliation and itching on 
an exposed area; neither extensive lesions, active infection 
nor significant disfigurement is shown.

6.  Throughout the period of March 7, 1996 to present, the 
veteran has manifested hallux valgus and painful nail 
regrowth residual to removal of the left great toenail, 
without evidence of removal of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100-6110 (1998), and 38 C.F.R. §§ 3.321, 
3.383, 4.85, Diagnostic Code 6100, 4.86 (2001).

2.  The veteran's spastic colon warrants a 30 percent rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7319 (2001).

3.  The criteria for a compensable rating for a right 
preauricular cyst prior to September 11, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.118, Diagnostic Codes 7800, 7805, 7806 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for a right preauricular cyst, for the period beginning 
September 11, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 
7800, 7805, 7806 (2001).

5.  The criteria for entitlement to a 10 percent rating for 
removal of the left great toenail during the period March 7, 
1996, to June 11, 1997, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 
(2001).

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for removal of the left great toenail have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5171, 5280, 5281 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA records dated from April to December 1989 show that the 
veteran weighed between 250 and 260 pounds and reflect a 
physician's assessment that weight loss was needed.  VA 
outpatient records dated in December 1989 show the veteran 
weighed 252 pounds and had lost eight pounds since his last 
visit.  He was using Metamucil and Bentyl.  A February 1990 
note indicates the veteran's ideal body weight was 166 
pounds, plus or minus 10 percent.  A record dated in April 
1990 shows the veteran was on a weight loss plan.  An entry 
dated in July 1990, indicates the veteran weighed 264 pounds.  

Private records dated from September to October 1995 are 
associated with the claims files and primarily pertain to 
treatment for a peritracheal mass.  Examination conducted in 
October 1995 disclosed that the veteran's abdomen, 
extremities, head and ears were within normal limits.

In April 1996, the veteran underwent a VA examination.  The 
examiner noted a history of constant diarrhea, with 
occasional bleeding, alternating with constipation.  The 
veteran denied weight loss.  The veteran reported he had had 
a cyst removed from just in front of his ear and that he had 
occasional draining.  The veteran complained of having 
problems with his toenail growing back in small pieces.  He 
also indicated his left great toe seemed to be twisted.  The 
examiner described the veteran as obese.  The examiner noted 
a right preauricular scar, one centimeter in size, which was 
well-healed, mobile and nontender, without any cysts 
evidenced at that time.  The veteran's abdomen was nontender, 
with normoactive bowel sounds.  Stool testing was negative 
and there was no evidence of hepatosplenomegaly.  Examination 
of the feet revealed no left great toenail.  There was a 
three-centimeter scar in the area the nail used to be.  The 
distal phalanx was slightly rotated medially.  The rest of 
the foot was described as normal in appearance, with a full 
range of motion of the joints and intact sensation.  The 
pertinent diagnoses were gastrointestinal symptomatology 
consistent with irritable bowel syndrome, status-post 
preauricular cyst removal of the right ear and status-post 
left great toe injury with loss of nail.

In April 1996, the veteran also presented for VA audiologic 
and ear disease examinations.  Audiologic testing revealed 
pure tone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz of 30, 20, 35 and 40 in the right ear and 30, 20, 
35 and 55 in the left ear.  The average threshold loss was 31 
decibels in the right ear and 35 decibels in the left ear.  
Speech recognition testing using the Maryland CNC word list 
was 88 percent bilaterally.  Physical examination revealed a 
well-healed scar in the right preauricular area.  There was 
no evidence of infection.

In statements received by the RO in May and July 1996, the 
veteran argued that he could not hear people speaking, that 
he had problems with pus running out of his ear, and also 
that he had continued bowel problems, such as diarrhea.

In September 1996, the veteran testified at a personal 
hearing.  He complained of stomach cramps and abnormal bowel 
movements.  He indicated that he was on medication that 
somewhat controlled his spastic colon.  The veteran's spouse 
indicated that the veteran had symptoms of nausea, severe 
diarrhea and stomach cramps once every two to three weeks.  
He indicated he would have pus drain from the side of his 
face about once per month.  He also testified relevant to his 
difficulties hearing conversations and other sounds.  
Relevant to his toe he reported that his toe joint was 
rotated inward making him unable to run.  He indicated he 
wore out his shoes and would sometimes fall.  He also 
complained of pain and having to pull out bits of the nail.

Vocational rehabilitation records note that the veteran is in 
receipt of Social Security Administration benefits and has 
been found to be unemployable.  The vocational rehabilitation 
assessment indicates the veteran's need to work in a 
controlled environment due to narcolepsy and seizure 
disorder.  Also noted was a long history of pain caused by 
spastic colon disorder and that the veteran's hearing loss 
and tinnitus caused industrial impairment.  

VA records dated in September 1996 reflect that the veteran 
underwent removal of the left nail bed.  

On June 12, 1997, the veteran presented at the VA outpatient 
clinic with complaints relevant to a recurrent problem with 
his left toenail.  Later June entries note the veteran's 
recurrent problems with spickles regrowing into the left 
great toe nail base causing the veteran to experience pain.  
A July 1997 entry documents the veteran's complaint of 
resultant difficulty in ambulation due to pain.  

The veteran testified before the undersigned at a hearing at 
the RO in September 1997.  He reported incidences of fecal 
leakage that he attributed to his spastic colon.  He reported 
that intermittently his right ear cyst would grow, burst and 
drain.  He indicated the cyst would then heal until the next 
recurrence.  He also indicated that he had hearing difficulty 
and that audiometric testing did not accurately assess the 
impairment caused in normal hearing situations.  Transcript 
at 4-5.  The veteran indicated he had had four instances of 
incontinence within that year.  The veteran reported repeated 
instances where pieces of his left great toenail would grow 
back and he would have to pull them out.  He complained of 
being unable to walk when this happens and also indicated his 
toe was twisted.  Transcript at 4-5.  Transcript at 13.  He 
indicated he had daily problems with his colon.  Transcript 
at 14.  At the time of the hearing the veteran submitted a 
statement in which he set out similar written arguments 
pertinent to his disabilities.  

A private medical report dated in September 1997 includes 
note of the veteran's chronic diarrhea since service.

The record contains Social Security Administration records 
showing the veteran to be in receipt of benefits based on 
sleep-related breathing disorders and obesity.  A medical 
report dated in October 1997 includes note that the veteran's 
weight had increased from 170 to 350 pounds over a 30-year 
period and that he was down to 287 pounds at that time.  His 
abdomen was nontender and nondistended.  

In October 1998, the veteran presented for a VA intestinal 
examination.  The examiner noted a history of spastic colon 
since 1975, consisting of constipation, and diarrhea 
associated with cramping and incontinence.  The veteran 
reported intermittent blood/mucus in his stool.  He indicated 
his appetite was good.  He reported having lost 35 pounds in 
six months.  His current weight was documented as 259 pounds.  
He denied heartburn, dysphagia or vomiting.  He reported 
occasional nausea.  The examiner noted the veteran was 5'10" 
and weighed 259 pounds.  The impressions were colonic 
polyposis, tubulovilous adenoma and irritable bowel syndrome.

In November 1998, the veteran appeared for VA audiologic 
examination.  Audiologic testing revealed pure tone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz 
of 20, 20, 30, and 40 in the right ear and 15, 10, 30 and 45 
in the left ear.  The average threshold loss was 27 decibels 
in the right ear and 25 decibels in the left ear.  Speech 
recognition testing using the Maryland CNC word list was 92 
percent in the right ear and 96 percent in the left ear.  
Examination revealed scarring in the pretragal and upper 
helix area on the right, without palpated cysts or masses.  
There was induration in the area of the scar, without 
evidence of any openings.  The ear canal was dry and scaly.  
The relevant diagnosis was a scarred pretragal area with 
chronic infection of a branchial cleft tract that is 
postoperative on three different occasions.

A November 1998 outpatient record shows a weight of 209 
pounds.  In December 1998, colonoscopy was performed, 
revealing multiple colon and rectal polyps, internal 
hemorrhoids and mild diverticulosis.

In January 1999, the veteran presented for a VA examination 
of his feet.  He reported that he had had multiple toenail 
excisions, to include at least eight in 1998.  He claimed to 
have recurrent left toe pain and complained that his toe 
"turned in."  He reported that any pressure caused pain but 
that he did not limit his walking or weightbearing, and has 
instead learned to tolerate the pain.  The examiner noted a 
moderate hallux valgus deformity, with the left foot digits 
otherwise in normal anatomical position.  The examiner also 
noted the absence of the left great toenail, with "very 
slight" recurrence of a toenail of about 1/16 inch in length 
along the medial border of the nail bed.  The nail bed was 
slightly tender to palpation, without evidence of swelling or 
infection.  The great toe was stated to be otherwise 
unremarkable except for the hallux valgus.  The examiner also 
noted the veteran was able to stand and bear full weight, 
with some pain of the great toe on weightbearing.  The 
examiner noted that upon departing the examination the 
veteran advised him to notice the slight left limp caused by 
favoring the left great toe.  The impression was post-
operative excision of recurrent left great ingrown toenail, 
intermittently symptomatic.  The examiner commented that the 
veteran denied any actual functional loss despite the toe 
being symptomatic.  Upon review of the claims file the 
examiner concurred with the diagnosis.

A March 1999 VA outpatient record notes the veteran's 
complaints of increased weight, with loose stools.  His 
abdomen was nontender, without evidence of rebound and he was 
described as obese.  In May 1999, the veteran presented with 
a painful left great toenail.  In July the toe was noted to 
be tender, with a spike regrowing.  

A VA outpatient record dated in October 1999 notes the 
veteran's weight was 283 pounds.  The veteran complained of 
constant diarrhea, bad hearing and also indicated his ears 
itched and burned.  Examination revealed his ear canals to be 
red and scaly bilaterally and that his right ear was 
externally scaly.  He was noted to have oily skin and scaly 
eyebrows.  The assessments included external otitis 
seborrhea.  The veteran's restricted diet, to lose weight, 
was discussed.  Also, he complained of left toe pain, with 
examination evidence of an imbedded toenail.

In November 1999, the veteran presented for VA audiometric 
and ear disease examinations.  Audiologic testing revealed 
pure tone thresholds, in decibels, at 1000, 2000, 3000 and 
4000 Hertz of 50, 50, 55, and 60 in the right ear and 40, 45, 
50 and 55 in the left ear.  The average threshold loss was 54 
decibels in the right ear and 48 decibels in the left ear.  
Speech recognition testing using the Maryland CNC word list 
was 80 percent in the right ear and 86 percent in the left 
ear.  Examination revealed a two-centimeter scar anterior to 
the right tragus in the anterior portion of the anterior 
helix that was described as well healed.  There were no 
evidence of masses or fluid and no opening or drainage sites.  
There was some dry scaliness in the right meatus.  The 
pertinent diagnosis was preauricular cyst or possible foreign 
body.  The examiner indicated that it was not documented with 
a persistent track that causes recurrent infections, and that 
no infection was seen at that time.

The veteran appeared for a VA examination in November 1999, 
pertinent to the spine.  At that time the examiner noted the 
veteran to be morbidly obese.  The examiner also noted the 
veteran's report of waxing and waning of a right preauricular 
cyst, that would escalate and pop with pus and blood.  The 
examiner noted an erythematous rash, one-centimeter in 
diameter in the preauricular area, without pus or a raised 
area.  There was excoriation of the external canal, without 
exudate.  

A December 1999 VA outpatient record shows the veteran 
presented for follow-up after a March 1999 colonoscopy 
revealed multiple polyps.  Also in December 1999, the veteran 
was recommended for toe surgery due to recurrent ingrowth and 
cellulitis.  An examiner opined that the only course of 
action was amputation of the distal tip of the distal phalanx 
with primary closure.  Later testing showed arthritis in the 
foot.  In February 2000, the veteran underwent revision of 
the left great toe distal tuff phalanx with excision of the 
nail bed and plastic revision.  He tolerated the procedure 
well.  Later in February there was slight swelling but the 
wound looked good.  In March the toe scar was noted to be 
well healed.  A repeat colonoscopy was performed in March 
2000.  The report reflects that polypectomy was performed 
with complete retrieval of a polyp and that hemorrhoids, 
without bleeding, were also found.  

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the issues 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of hearing loss, and 
disabilities of the digestive system, skin and great toe, and 
as to the evidence considered and the reasons for the denials 
of his claims.  In addition, the RO has obtained relevant VA 
examinations pertinent to the severity of the disabilities at 
issue.  Neither the veteran nor his appointed representative 
has identified any outstanding evidence or information that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or information.  

In sum the facts pertinent to these claims have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).  

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.  

At the time of the most recent VA examination in November 
1999, the veteran manifested a left ear average decibel loss 
of 48 and a speech recognition ability of 86 percent.  He 
manifested a right ear average decibel loss of 54 and a 
speech recognition ability of 80 percent.  Such represents a 
Level IV in the right ear and a Level II in the left ear, 
which combined warrants a noncompensable evaluation under 
either the old or revised rating criteria.  See 38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 
6100 (2001).  A review of other audiometric testing results 
during the appeal period shows the veteran to demonstrate no 
more than a Level IV hearing loss in the right ear and a 
Level II hearing loss in the left ear.

The veteran argues that he has a hard time understanding and 
hearing different noises and that testing utilized by VA does 
not accurately reflect his degree of resulting impairment.  
However, the Board emphasizes that as described by the United 
States Court of Appeals for Veterans Claims, the assignment 
of disability ratings in hearing cases is derived by a 
mechanical application of the Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In applying the medical evidence to the Schedule the Board 
determines that an increased rating is not warranted at this 
time.  The Board emphasizes that the evidence in this case is 
not so evenly balanced as to require application of the 
provisions of 38 U.S.C.A. § 5107(b).  In addition, the 
evidence does not render a question as to which of two 
evaluations will be assigned, so the provisions of 38 C.F.R. 
§ 4.7 are also not for application.  



Spastic Colon

38 C.F.R. § 4.114, Diagnostic Code 7319, pertains to 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  Diagnostic Code 7319 provides a 10 percent evaluation 
for moderate; frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is authorized 
for severe diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress. 

The Board has considered the veteran's complaints of constant 
abdominal distress with daily or frequent diarrhea.  He has 
also complained of constipation.  Such complaints have 
remained consistent during the course of the appeal, are 
supported by testimony from the veteran's spouse, and are not 
refuted by medical evidence.  The medical evidence of record 
repeatedly notes the veteran to have chronic irritable bowel 
syndrome.  As such, and resolving any doubt in the veteran's 
favor, the Board finds the veteran's spastic colon disability 
more nearly approximates the criteria for a 30 percent rating 
under Diagnostic Code 7319.  30 percent is the maximum 
evaluation available under that Diagnostic Code.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  

In particular, the Board notes that 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2001), which pertains to 
postgastrectomy syndrome, contemplates symptoms such as the 
diarrhea claimed by the veteran in this case.  Diagnostic 
Code 7308 provides for a rating higher than 30 percent where 
gastrointestinal symptoms, to include diarrhea, are of a 
severity so as to result in anemia and/or weight loss.  In 
this case, the veteran does not, in fact, have post-
gastrectomy syndrome.  Nor does he have anemia associated 
with his chronic diarrhea.  Moreover, he does not manifest a 
sustained weight loss indicative of additional functional 
impairment due to his diarrhea.  Rather, the evidentiary 
record reflects that the veteran is considered obese, even 
with reported weight losses during the appeal period.  See 
38 C.F.R. § 4.112 (2001).  Diagnostic Code 7308 is therefor 
not for application in this case.  

The Board further notes that the veteran has complained of a 
loss of fecal continence.  38 C.F.R. § 4.114, Diagnostic Code 
7332 (2001) pertains to the impairment of sphincter control.  
However, the veteran is not currently service connected for 
impairment of sphincter control.  If he believes that service 
connection is warranted for sphincter, he should file a claim 
for service connection for this disability.  With respect the 
occasional incidents of involuntary bowel movements 
associated with his diarrhea, such symptoms are contemplated 
in the 30 percent rating assigned herein based on severe 
disability due to spastic colon.  

Based on the above, the Board finds no basis upon which to 
assign a higher disability evaluation under a diagnostic code 
other than Diagnostic Code 7319.  

Right Preauricular Cyst

A 10 percent evaluation is assigned for superficial scars 
that are poorly nourished with repeated ulceration or that 
are tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Other scars are to be 
rated on the limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a disfiguring 
scar of the head, face or neck which is slight is rated as 
noncompensable, whereas a moderately disfiguring scar of the 
head, face or neck is rated as 10 percent disabling.  

Eczema is evaluated under Diagnostic Code 7806.  A 10 percent 
rating under this code requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
For a 30 percent rating, there must be exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating requires ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

The veteran's right preauricular cyst has been assigned a 10 
percent rating Diagnostic Code 7806, from September 11, 1997.  

The Board will first address the period prior to September 
11, 1997.  Notably, despite the veteran's complaints of 
active symptoms, at the time of VA examination in April 1996, 
the veteran's right preauricular scar was described as well-
healed and nontender, without evidence of recurrence or 
infection.  A review of the private and VA medical evidence 
prior to September 11, 1997, also fails to show any 
documentation of active symptomatology, such as pain, 
tenderness, or any exudate or exfoliation.  Where the 
schedule does not provide a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).  In this case, there 
is no objective evidence of any disabling symptomatology 
associated with the veteran's preauricular cyst prior to 
September 11, 1997.  As such, a compensable evaluation is not 
warranted prior to September 11, 1997.

In connection with his hearing on September 11, 1997, the 
veteran again reported active right auricular cyst 
symptomatology.  Examination in November 1998 revealed 
induration in the scar area, with a dry and scaly ear canal.  
An October 1999 outpatient record notes a red ear canal, with 
external scaling on the right.  In November 1999, a VA 
examiner noted an erythematous rash with excoriation.  

Based on the above findings, which objectively supported the 
veteran's September 11, 1997, hearing testimony, the RO 
assigned a 10 percent rating under Diagnostic Code 7806.  The 
examination evidence is consistent, however, in showing 
neither active lesions nor constant exudation from the 
veteran's right preauricular cyst, and in noting the scar 
itself to be well healed, without note of any evidence of 
significant disfigurement.  Rather, as stated, the evidence 
shows only some internal crusting of the ear canal, and some 
external excoriation.  The veteran has complained of 
intermittent exudation, occurring when the cyst recurs and 
then bursts.  There is no objective evidence of such 
reoccurrence or the presence of any active cyst or active 
lesions at any point in the appeal period.  As such, neither 
a rating in excess of 10 percent nor a separate rating on the 
basis of disfigurement is in order.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Left Great Toenail

The veteran is service-connected for removal of the left 
great toenail.  The disability was evaluated as 
noncompensably disabling during the period prior to June 12, 
1997, and as 10 percent disabling from that date.

38 C.F.R. § 4.71a, Diagnostic Code 5280 pertains to 
unilateral hallux valgus, and provides for a maximum 10 
percent rating, either on the basis that the great toe was 
operated with resection of metatarsal head, or based on 
evidence of severe hallux valgus equivalent to amputation of 
great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5281 pertains 
to unilateral hallux rigidus and provides that such is rated 
as severe hallux valgus.

The veteran submitted his claim for an increase on March 7, 
1996.  At that time, and throughout this appeal, he has 
complained that his left great toe is symptomatic, with 
recurrent toenail growth and a deviation of the toe itself.  
He has continued to argue that both problems result in pain 
and difficulty in ambulation.  

VA examination conducted in April 1996 confirmed rotation of 
the distal phalanx of the left great toe.  The April 1996 
examiner described such as mild and the 1999 VA examiner 
described such as moderate.  Here the Board observes that the 
words "slight", "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001). 

In this case the Board finds the veteran's complaints of toe 
pain and difficulty with activities such as running to be 
credible.  The record shows that the veteran has on a number 
of occasions required excision of the nail, with bothersome 
nail regrowth, and also documents the presence of hallux 
valgus both prior and subsequent to June 12, 1997.  Also, 
medical records document tenderness in the veteran's left toe 
area.  In the Board's opinion, the evidence adequately 
establishes that the symptoms warranting a 10 percent 
evaluation have been present throughout the period of this 
claim.  

The 10 percent rating is the maximum available under 
Diagnostic Codes 5280, 5281.  The Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 provides for a 10 percent 
rating where there is amputation of the great toe, without 
metatarsal involvement.  With removal of metatarsal head, a 
30 percent rating is warranted.  However, there is no 
competent evidence of any involvement of the metatarsal head 
residual to the left great toenail excision surgeries so as 
to warrant assignment of a 30 percent rating under this 
Diagnostic Code at any point within the appeal period.  The 
Board has also considered the potential application of other 
diagnostic codes in this case.  However, the Board finds no 
other applicable diagnostic criteria and thus no basis upon 
which to assign a disability evaluation in excess of 10 
percent for the veteran's service-connected left great toe 
removal for any portion of the appeal period.

Extra-schedular Consideration

The Board has also considered whether the veteran's claims 
should be referred to the Director of the Compensation and 
Pension Services for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2001).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  First, 
he has not alleged the existence of unusual manifestations of 
any of the disabilities.  He has reported difficulty hearing, 
abdominal distress and diarrhea, pain associated with a left 
great toenail removal, and cyst recurrence resulting in 
itching, excoriation and occasional exudate.  These are 
symptoms contemplated in the relevant rating criteria under 
the Schedule.  Moreover, the veteran has not identified any 
frequent treatment or hospitalizations for any of these 
disabilities.  To the extent he complains of interference 
with work, the percentage ratings under the Schedule are 
themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  The evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm.  

In sum there is no indication in the record that the average 
industrial impairment from any of the disability would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.



	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to a compensable rating for bilateral hearing 
loss is denied.

A 30 percent rating for spastic colon is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.  

Entitlement to a compensable rating for a right preauricular 
cyst during the period prior to September 11, 1997, is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
right preauricular cyst, for the period beginning September 
11, 1997, is denied.

Entitlement to a 10 percent rating for removal of the left 
great toenail is granted for the period of March 7, 1996, to 
June 11, 1997, subject to the laws and regulations governing 
the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
removal of the left great toenail is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

